Case 4:19-cv-00439-GKF-CDL Document 91 Filed in USDC ND/OK on 02/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

  PETCO PETROLEUM CORPORATION, an
  Indiana Corporation,

                Plaintiff,
  v.                                                       Case No. 19-cv-00439-GKF-CDL

   DAVID WEST, an individual;
   U.S. OIL RECLAIMERS, LLC, an Oklahoma
   Limited Liability Company,
   FLASH ELECTRIC SERVICES LLC, an
   Oklahoma Limited Liability Company,
   R. STEVE CROWDER, an individual,
   PHILLIP L. OSTERHOUT, an individual,
   KENNETH HINSHAW, an individual,

                Defendants.

            ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
           EXTENSION OF TIME TO FILE ITS RESPONSE TO DEFENDANT
         HINSHAW’S PARTIAL MOTION TO DISMISS AND BRIEF IN SUPPORT

         Before the Court is Plaintiff Petco Petroleum Corporation’s Unopposed Motion for

  Extension of Time to File Its Response to Defendant Hinshaw’s Partial Motion to Dismiss and

  Brief in Support [Dkt. No. 89]. For good cause shown and there being no objection, the Court

  finds that Plaintiff’s Motion should be GRANTED.

         IT IS THEREFORE ORDERED that Plaintiff’s Response to Defendant Kenneth

  Hinshaw’s Motion for Partial Dismissal and Brief in Support shall be due by March 4, 2021.

         IT IS SO ORDERED this 5th day of February, 2021.
